SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 NOTIFICATION OF REDEMPTION OF SECURITIES PURSUANT TO RULE 23c-2 UNDER THE INVESTMENT COMPANY ACT OF 1940 Securities Act File No. 33-31285 Investment Company Act File No. 811-05908 Joh n Ha n coc k Pa t r i o t Pr e mi um D i v i dend Fun d I I Name of Registrant 601 Congr es s Stre e t B o s t on , MA 02210 - 5 Address of Principal Executive Office The undersigned registered closed-end investment company hereby notifies the Securities and Exchange Commission that it intends to redeem securities of which it is the issuer, as set forth below in accordance with the requirements of Rule 23c-2 under the Investment Company Act of 1940 (the Act), and states that it is filing this notice with the Commission pursuant to permission granted by the Commission staff fewer than 30 days prior to the date set for the redemption. (1) Title of Class of Securities to be Redeemed: Dutch Auction Rate Transferable Securities (DARTS) Series A, Series B, Series C, Series D, Series E and Series F (2) Date on Which the Securities are to be Redeemed: The DARTS will be redeemed on the Dividend Payment Date for each Series as follows: Series A on June 26, 2008, Series B on July 3, 2008, Series C on June 2, 2008, Series D on June 11, 2008, Series E on June 24, 2008 and Series F on June 30, 2008. (3) Applicable Provisions of the Governing Instrument Pursuant to Which the Securities are to be Redeemed: Article 6.6, Paragraphs (a) and (c) of the Amended and Restated By-laws (4) Number of Shares and the Basis Upon Which the Securities to be Redeemed are to be Selected: The Fund currently intends to redeem all of the outstanding shares of each of the DARTS SeriesSeries A (500), Series B (500), Series C (685), Series D (700) Series E (525) and Series F (600). Please note that this notice serves only to disclose a proposed redemption of each of the DARTS Series. Such redemption remains subject to the completion of financing. SIGNATURE Pursuant to Rule 23c-2 under the Act, the registrant has caused this notification to be duly executed on its behalf in the City of Boston and the Commonwealth of Massachusetts on the 7th day of May, 2008. John Hancock Patriot Premium Dividend Fund II By: /s/ Thomas M. Kinzler Name: Thomas M. Kinzler Title: Secretary and Chief Legal Officer
